                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     FINJAN, INC.,                                      Case No. 17-cv-04467-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                            INTERIM ORDER RE DISCOVERY
                                                 v.                                         DISPUTE RE SONICWALL’S
                                  10
                                                                                            TECHNICAL PRODUCTION
                                  11     SONICWALL, INC.,
                                                                                            Re: Dkt. No. 194
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          To aid the Court in resolving the parties’ discovery dispute concerning SonicWall’s

                                  15   response to plaintiff Finjan Inc.’s Interrogatory No. 3 regarding source code, the Court asks that

                                  16   the parties provide (1) an excerpt from SonicWall’s file manifest, and (2) an example of the file

                                  17   folder organization of SonicWall’s source code production. The Court will use the excerpts and

                                  18   examples to help it evaluate the parties’ arguments about whether the manifest and file folder

                                  19   organization, to which SonicWall refers in its interrogatory response, permit Finjan to identify

                                  20   which source code corresponds to which accused instrumentalities. The parties may agree on a

                                  21   joint submission to the Court, or each party may provide its own submission. The submission(s)

                                  22   may be filed under seal no later than noon on November 25, 2019.

                                  23          IT IS SO ORDERED.

                                  24   Dated: November 21, 2019

                                  25

                                  26
                                                                                                    VIRGINIA K. DEMARCHI
                                  27                                                                United States Magistrate Judge
                                  28
